DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second sealing edges” (claims 1,5,10) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1,5 and 10, it is unclear to the Examiner exactly what/where are the “first sealing edge and second sealing edge”?
Claim 1 recites the limitation "the outer surface” in line 19 and “the second sealing edge surface” in line 18.
Claim 5 recites the limitation "the outer surface” in line 15 and “the second sealing edge surface” in line 17.
Claim 10 recites the limitation "the outer surface” in line 13 and “the second sealing edge surface” in line 12.
  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haberek 2014/0220805. Regarding claim 1, Haberek discloses a cable system component (see  annotated fig. below), comprising:  a housing 80 having a seal-grasping surface portion 85; and a seal 70 having an elastically deformable tubular body attached to the housing, the body having a posterior sealing surface that cooperatively engages the seal- grasping surface portion of the housing and a forward sealing surface 68 configured to cooperatively engage an interface port, wherein the forward sealing surface includes a radially inner facet divided into a forward portion and a rearward portion by an inner annular groove  in the inner facet, wherein the seal includes an anterior portion and a posterior portion connected by a neck portion  radially aligned with the inner annular groove, the forward portion of the radially inner facet being on the anterior portion, and the rearward portion of the radially inner facet being on the posterior portion, wherein the forward portion of the radially inner facet includes a first sealing edge, and the rearward portion of the radially inner facet includes a second sealing edge, the first sealing edge and the second sealing edge being configured to cooperate with the outer surface of the interface port in order to provide a sealed connection between the connector and the port, wherein the second sealing edge surface is configured to cooperate with the outer surface of the interface port in order to provide a sealed connection between the connector and the port when the anterior portion is removed from the seal, and wherein the inner annular groove is radially aligned with the neck portion and is configured to keep the neck portion away from the sealing edge of the rearward portion of the radially inner facet when the anterior portion is removed from the seal.
    PNG
    media_image1.png
    521
    337
    media_image1.png
    Greyscale

Regarding claim 5, Haberek discloses a  seal 70 (see  annotated fig. above),  configured to be coupled with a coaxial cable connector, the seal being configured to form a seal with an interface port, the seal comprising: an elastically deformable tubular body having a posterior sealing surface configured to engage a seal-grasping surface portion of the connector and a forward sealing surface configured to cooperatively engage the interface port, wherein the forward sealing surface includes a radially inner facet divided into a forward portion and a rearward portion by an inner annular groove in the inner facet, wherein the seal includes an anterior portion and a posterior portion connected by a thinned neck portion, the forward portion of the radially inner facet being on the anterior portion, and the rearward portion of the radially inner facet being on the posterior portion, wherein the forward portion of the radially inner facet includes a first sealing edge, and the rearward portion of the radially inner facet includes a second sealing edge, the first sealing edge and the second sealing edge being configured to cooperate with the outer surface of the interface port in order to provide a sealed connection between the connector and the port, wherein the second sealing edge surface is configured to cooperate with the outer surface of the interface port in order to provide a sealed connection between the connector and the port when the anterior portion is removed from the seal, and wherein the inner annular groove is radially aligned with the neck portion and is configured to keep the neck portion away from the sealing edge of the rearward portion of the radially inner facet when the anterior portion is removed from the seal.
Regarding claim 10, Haberek discloses a seal 70 (see  annotated fig. above), comprising: an elastically deformable tubular body having a forward sealing surface configured to cooperatively engage an interface port, wherein the forward sealing surface includes a radially inner facet divided into a forward portion and a rearward portion by an inner annular groove in the inner facet that forms a neck portion of the tubular body, wherein the forward portion of the radially inner facet includes a first sealing edge 68c, and the rearward portion of the radially inner facet includes a second sealing edge, the first sealing edge and the second sealing edge being configured to cooperate with the outer surface of the interface port in order to provide a sealed connection between the connector and the port, wherein the second sealing edge surface is configured to cooperate with the outer surface of the interface port in order to provide a sealed connection between the connector and the port when the anterior portion is removed from the seal.
Regarding claims 2,6 and 11, wherein an outer surface 79 of the seal includes an outer annular groove 75 that is aligned with the inner annular groove in a radial direction of the tubular body of the seal.
Regarding claims 3,7 and 12, wherein the anterior portion of the seal is configured to be separated from the posterior portion of the seal by cutting or tearing the neck portion in a radial direction along the outer annular groove and the inner annular groove.
Regarding claims 4,8 and 13, wherein the rearward portion of the radially inner facet includes a continuous rounded annular surface.
Regarding claims 9 and 16, wherein a first axial length from a rearward end of the rearward portion to a forward end of the forward portion of the radially inner facet is configured to be less than or equal to a first axial length of a first interface port, wherein the first axial length is configured to be greater than a second axial length of a second interface port, and wherein a second axial length from a rearward end of the rearward portion to a forward end of the rearward portion of the radially inner facet is configured to be less than or equal to a first axial length of a first interface port.
Regarding claim 14, the neck portion is configured to be radially spaced from the interface port when the forward portion is removed from the seal.
Regarding claim 15, the forward portion of the radially inner facet and the rearward portion of the radially inner facet have a same inner diameter along their lengths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833